                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            JASON O. HARPER,
                                   7                                                         Case No. 17-cv-04296-DMR
                                                        Plaintiff,
                                   8
                                                  v.                                         ORDER ON CROSS MOTIONS FOR
                                   9                                                         SUMMARY JUDGMENT
                                            NANCY A. BERRYHILL,
                                  10                                                         Re: Dkt. Nos. 17, 21
                                                        Defendant.
                                  11

                                  12           Plaintiff Jason O. Harper moves for summary judgment to reverse the Commissioner of the
Northern District of California
 United States District Court




                                  13   Social Security Administration’s (the “Commissioner’s”) final administrative decision, which

                                  14   found Harper not disabled and therefore denied his application for benefits under Titles II and XVI

                                  15   of the Social Security Act, 42 U.S.C. § 401 et seq. The Commissioner cross-moves to affirm. For

                                  16   the reasons stated below, the court denies Harper’s motion and grants the Commissioner’s motion.

                                  17   I.      PROCEDURAL HISTORY
                                  18           Harper filed an application for Social Security Disability Insurance (SSDI) benefits on

                                  19   February 27, 2014, which was initially denied on May 2, 2014 and again on reconsideration on

                                  20   August 6, 2014. Administrative Record (“A.R.”) 227-241, 138-141, 149-151. On October 15,

                                  21   2014, Harper filed a request for a hearing before an Administrative Law Judge (ALJ). A.R. 157-

                                  22   158. ALJ Wynne O’Brien-Persons held a hearing on October 8, 2015, at which Harper was

                                  23   represented by Dan McCaskell, Ph.D., a non-attorney representative. A.R. 35-61, 196.

                                  24           After the hearing, the ALJ issued a decision finding Harper not disabled. A.R. 7-28. The

                                  25   ALJ determined that Harper has the following severe impairments: hepatic encephalopathy;

                                  26   hepatitis C; cirrhosis of the liver; cervical degenerative disk disease with right radiculitis; lumbar

                                  27   degenerative disk disease with left radiculitis; panic without agoraphobia; bipolar disorder; and

                                  28   anxiety. A.R. 13. She found that Harper retains the following residual functional capacity (RFC):
                                                      [T]he claimant has the residual functional capacity to perform light
                                   1                  work as defined in 20 CFR 404.1567(b) and 416.967(b); except that
                                                      he is limited to occasional postural maneuvers; is limited to 1- and 2-
                                   2                  step tasks, and low stress work, defined as involving only occasional
                                                      changes in the work setting; is precluded from fast-paced (production-
                                   3                  type) work; and is limited to occasional interaction with the public,
                                                      co-workers, and supervisors, that is generally brief and superficial in
                                   4                  nature; finally, the claimant must be permitted to walk for
                                                      approximately 10 minutes for every hour during the 8-hour workday
                                   5                  while still performing job duties.
                                   6   A.R. 16.

                                   7          A vocational expert (VE) testified that an individual with such an RFC could not perform

                                   8   Harper’s past relevant work, but could perform the following jobs that exist in the economy:

                                   9   sandwich board carrier (DOT 299.687-014) and office helper (DOT 239.567-010). A.R. 53-56.

                                  10   The VE testified that nationally there are 76,800 sandwich-board carrier jobs and 71,700 office

                                  11   helper jobs. A.R. 54-55, 56. Relying on the VE’s testimony, the ALJ concluded that “there are

                                  12   jobs that exist in significant numbers in the national economy that [Harper] can perform” and
Northern District of California
 United States District Court




                                  13   determined that he is not disabled. A.R. 26-28.

                                  14          The Appeals Council denied Harper’s request for review on May 26, 2017. A.R. 1-6. The

                                  15   ALJ’s decision therefore became the Commissioner’s final decision. Taylor v. Comm’r of Soc.

                                  16   Sec. Admin., 659 F.3d 1228, 1231 (9th Cir. 2011). Harper then filed suit in this court pursuant to

                                  17   42 U.S.C. § 405(g).

                                  18   II.    LEGAL STANDARDS
                                  19          A.      The Five-Step Sequential Evaluation Process
                                  20          To qualify for disability benefits, a claimant must demonstrate a medically determinable

                                  21   physical or mental impairment that prevents her from engaging in substantial gainful activity1 and

                                  22   that is expected to result in death or to last for a continuous period of at least twelve months.

                                  23   Reddick v. Chater, 157 F.3d 715, 721 (9th Cir. 1998) (citing 42 U.S.C. § 423(d)(1)(A)). The

                                  24   impairment must render the claimant incapable of performing the work she previously performed

                                  25   and incapable of performing any other substantial gainful employment that exists in the national

                                  26   economy. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C. § 423(d)(2)(A)).

                                  27
                                       1
                                  28    Substantial gainful activity means work that involves doing significant and productive physical
                                       or mental duties and is done for pay or profit. 20 C.F.R. §§ 404.1510, 416.910.
                                                                                         2
                                   1          To decide if a claimant is entitled to benefits, an ALJ conducts a five-step inquiry. 20

                                   2   C.F.R. §§ 404.1520, 416.920. The steps are as follows:

                                   3          1.      At the first step, the ALJ considers the claimant’s work activity, if any. If the

                                   4   claimant is doing substantial gainful activity, the ALJ will find that the claimant is not disabled.

                                   5          2.      At the second step, the ALJ considers the medical severity of the claimant’s

                                   6   impairment(s). If the claimant does not have a severe medically determinable physical or mental

                                   7   impairment that meets the duration requirement in [20 C.F.R.] § 416.909, or a combination of

                                   8   impairments that is severe and meets the duration requirement, the ALJ will find that the claimant

                                   9   is not disabled.

                                  10          3.      At the third step, the ALJ also considers the medical severity of the claimant’s

                                  11   impairment(s). If the claimant has an impairment(s) that meets or equals one of the listings in 20

                                  12   C.F.R., Pt. 404, Subpt. P, App. 1 [the “Listings”] and meets the duration requirement, the ALJ will
Northern District of California
 United States District Court




                                  13   find that the claimant is disabled.

                                  14          4.      At the fourth step, the ALJ considers an assessment of the claimant’s residual

                                  15   functional capacity (“RFC”) and the claimant’s past relevant work. If the claimant can still do his

                                  16   or her past relevant work, the ALJ will find that the claimant is not disabled.

                                  17          5.      At the fifth and last step, the ALJ considers the assessment of the claimant’s RFC

                                  18   and age, education, and work experience to see if the claimant can make an adjustment to other

                                  19   work. If the claimant can make an adjustment to other work, the ALJ will find that the claimant is

                                  20   not disabled. If the claimant cannot make an adjustment to other work, the ALJ will find that the

                                  21   claimant is disabled.

                                  22   20 C.F.R. § 416.920(a)(4); 20 C.F.R. §§ 404.1520; Tackett, 180 F.3d at 1098-99.

                                  23          “The claimant carries the initial burden of proving a disability in steps one through four of

                                  24   the analysis. However, if a claimant establishes an inability to continue her past work, the burden

                                  25   shifts to the Commissioner in step five to show that the claimant can perform other substantial

                                  26   gainful work.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (citation omitted).

                                  27          B.      Standard of Review
                                  28          Pursuant to 42 U.S.C. § 405(g), this court has the authority to review a decision by the
                                                                                          3
                                   1   Commissioner denying a claimant disability benefits. “This court may set aside the

                                   2   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on legal

                                   3   error or are not supported by substantial evidence in the record as a whole.” Tackett v. Apfel, 180

                                   4   F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence within the

                                   5   record that could lead a reasonable mind to accept a conclusion regarding disability status. See

                                   6   Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a mere scintilla, but less than a

                                   7   preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir.1996) (internal citation omitted).

                                   8   When performing this analysis, the court must “consider the entire record as a whole and may not

                                   9   affirm simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc. Sec.

                                  10   Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citation and quotation marks omitted).

                                  11             If the evidence reasonably could support two conclusions, the court “may not substitute its

                                  12   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112
Northern District of California
 United States District Court




                                  13   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “Finally, the court will not reverse an ALJ’s

                                  14   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

                                  15   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

                                  16   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

                                  17   III.      DISCUSSION
                                  18             Harper argues that the ALJ’s determination at step five that Harper can perform alternate

                                  19   work that exists in significant numbers in the national economy is not supported by substantial

                                  20   evidence.2 As noted, the VE testified that an individual with Harper’s RFC could perform the jobs

                                  21   of sandwich-board carrier and office helper. Harper argues that the requirements of those

                                  22   occupations, as described in the Dictionary of Occupational Titles (“DOT”), conflict with the

                                  23   ALJ’s determination of Harper’s RFC. He also argues that the VE’s job numbers analysis was

                                  24   flawed.

                                  25             The Commissioner cross-moves to affirm, arguing that the ALJ’s decision is supported by

                                  26   substantial evidence and is free of legal error.

                                  27

                                  28
                                       2
                                        Harper does not dispute the ALJ’s analysis of the medical evidence or assessment of Harper’s
                                       RFC. Mot. 5.
                                                                                       4
                                              A. Step Five Analysis
                                   1
                                              At the fifth step of the sequential evaluation, the ALJ considers the assessment of the
                                   2
                                       claimant’s RFC and age, education, and work experience to see if the claimant can make an
                                   3
                                       adjustment to other work. If the claimant cannot make an adjustment to other work, the ALJ will
                                   4
                                       find that the claimant is disabled. If the claimant can make an adjustment to other work, the ALJ
                                   5
                                       will find that the claimant is not disabled. 20 C.F.R. § 416.920(a)(4); 20 C.F.R. §§ 404.1520;
                                   6
                                       Tackett, 180 F.3d at 1098-99. Should the ALJ decide that the claimant is not disabled, “the [SSA]
                                   7
                                       is responsible for providing evidence that demonstrates that other work exists in significant
                                   8
                                       numbers in the national economy that [the claimant] can do, given [his RFC] and vocational
                                   9
                                       factors.” 20 C.F.R. § 416.960(c)(2).
                                  10
                                              Social Security Ruling (“SSR”) 00-4p governs the use of occupational evidence.3 At step
                                  11
                                       five of the sequential evaluation, ALJs rely on the DOT, including its companion publication, the
                                  12
Northern District of California




                                       Selected Characteristics of Occupations Defined in the Revised Dictionary of Occupational Titles
 United States District Court




                                  13
                                       (“SCO”), and testimony from vocational experts in making disability determinations. SSR 00-4p,
                                  14
                                       2000 WL 1898704 at *2 (S.S.A. Dec. 4, 2000). The DOT is a reference guide in the form of a job
                                  15
                                       catalog that contains standardized occupational information about each occupation. An ALJ is to
                                  16
                                       “rely primarily on the DOT (including its companion publication, the SCO) for information about
                                  17
                                       the requirements of work in the national economy.” Id. An ALJ may also call upon a VE to
                                  18
                                       provide occupational evidence through testimony at a disability benefits hearing. Id. As part of a
                                  19
                                       disability determination, an ALJ must address any conflicts between the VE’s testimony and
                                  20
                                       information contained in the DOT. Id. at *1. The ALJ has an “affirmative responsibility to ask
                                  21
                                       about any possible conflict between [the VE’s testimony about the requirements of a job] and
                                  22
                                       information provided in the DOT.” Id. at *4.
                                  23
                                              The DOT provides specific information about each listed occupation, “including the
                                  24
                                       necessary General Education Development (‘GED’) levels; that is, ‘aspects of education (formal
                                  25

                                  26
                                  27
                                       3
                                         SSRs “are entitled to ‘some deference’ as long as they are consistent with the Social Security Act
                                       and regulations.” Massachi v. Astrue, 486 F.3d 1149, 1152, n.6 (9th Cir. 2006) (citations
                                  28   omitted). In Massachi, the Ninth Circuit held that an ALJ must comply with SSR 00-4p before
                                       relying on the testimony of a vocational expert. Id. at 1150.
                                                                                        5
                                   1   and informal) . . . required of the worker for satisfactory job performance.’” Zavalin v. Colvin,

                                   2   778 F.3d 842, 846 (9th Cir. 2015) (citation omitted). GED levels include “the reasoning ability

                                   3   required to perform the job, ranging from Level 1 (which requires the least reasoning ability) to

                                   4   Level 6 (which requires the most).” Id.

                                   5          B.      Sandwich-Board Carrier
                                   6          Harper makes two arguments in support of his claim that the ALJ erred with respect to the

                                   7   sandwich-board carrier job. First, he argues that although the ALJ’s RFC limited him to

                                   8   occasional interaction with the public, coworkers, and supervisors, the sandwich-board carrier

                                   9   position requires an individual to “[w]ear[] sign boards and walk[] in public to advertise

                                  10   merchandise, services, or belief.” Id. According to Harper, the VE failed to address the conflict

                                  11   between Harper’s limitation to occasional interaction with others and the “narrative description of

                                  12   the job function,” including addressing “whether advertising merchandise, services, or belief
Northern District of California
 United States District Court




                                  13   would require some minimal degree of interaction that would occur more than occasionally since

                                  14   that appears to be the essential, integral, and expected job functions [sic].” Mot. 11.

                                  15          In response, the Commissioner asserts that the ALJ need only resolve conflicts that are

                                  16   “obvious or apparent,” and that the DOT’s description of the position does not suggest that it

                                  17   would involve more than “occasional” interaction with others, which the VE defined as occurring

                                  18   more than one-third of the workday (see A.R. 58). The DOT description of the sandwich-board

                                  19   carrier occupation is as follows:
                                                      Wears sign boards and walks in public to advertise merchandise,
                                  20                  services, or belief. May distribute handbills to passers-by
                                                      [ADVERTISING-MATERIAL DISTRIBUTOR (any industry)].
                                  21                  May wear costume to attract attention [IMPERSONATOR,
                                                      CHARACTER (any industry)]. May work for labor organization and
                                  22                  be designated Picket, Labor Union (nonprofit org.).
                                  23   299.687-014 SANDWICH-BOARD CARRIER, DICOT 299.687-014, 1991 WL 672646.

                                  24   Notably, the only other portion of the description that references interaction with others is the “not

                                  25   significant” rating for the task “People: 8 – Taking Instructions—Helping.” See id.

                                  26          In Gutierrez v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016), the Ninth Circuit held that “[f]or

                                  27   a difference between an expert’s testimony and the [DOT’s] listings to be fairly characterized as a

                                  28   conflict, it must be obvious or apparent. This means that the testimony must be at odds with the
                                                                                         6
                                   1   [DOT’s] listing of job requirements that are essential, integral, or expected.” There is no

                                   2   indication that interacting with others is an “essential, integral, or expected” part of the sandwich-

                                   3   carrier job, and Harper identifies no “obvious or apparent” conflict between his RFC and the job

                                   4   requirements. Harper does not address this argument on reply and appears to concede it. The

                                   5   court concludes that the ALJ did not err with respect to a purported conflict between Harper’s

                                   6   RFC and the DOT’s description of the sandwich-board carrier occupation.

                                   7             Next, Harper argues that the VE’s testimony about the number of sandwich-board carrier

                                   8   jobs in the national economy was flawed. The VE testified that there are 76,800 sandwich-board

                                   9   carrier jobs in the national economy. A.R. 54-55. According to Harper, the sandwich-board

                                  10   carrier job is only one of multiple occupations that fall within the occupational group

                                  11   “Demonstrators and Product Promoters,” and the 76,800 jobs figure cited by the VE actually

                                  12   represents the total number of jobs for the occupational group as a whole, not the sandwich-board
Northern District of California
 United States District Court




                                  13   carrier job. Mot. 11. Therefore, Harper argues, the ALJ erred in relying on the VE’s

                                  14   “fundamentally flawed” testimony. Id. In support, Harper cites printouts from O*NET OnLine,

                                  15   https://www.onetonline.org, a website sponsored by the United States Department of Labor, which

                                  16   he states show that the sandwich-board carrier occupation is one of nine separate DOT codes

                                  17   within the demonstrators and product promoters occupational group. He also cites what he

                                  18   describes as a May 2013 Bureau of Labor Statistics (“BLS”) spreadsheet listing the “aggregate

                                  19   incidence of jobs in the national economy” for the demonstrators and product promoters

                                  20   occupational group. Rohlfing Decl., May 24, 2018, ¶¶ 2-4, Exs. 1-3. According to Harper, this

                                  21   document shows that as of May 2013, there were 75,790 jobs in the entire occupational group. Id.

                                  22   at ¶ 4.

                                  23             The Commissioner responds that Harper waived any objection to the VE’s job numbers

                                  24   testimony by failing to raise the issue at the hearing, citing Shaibi v. Berryhill, 883 F.3d 1102,

                                  25   1109 (9th Cir. 2018). In Shaibi, the Ninth Circuit held that “when a claimant fails entirely to

                                  26   challenge a vocational expert’s job numbers during administrative proceedings before the agency,

                                  27   the claimant forfeits such a challenge on appeal, at least when that claimant is represented by

                                  28   counsel.” Here, Harper does not dispute that he did not raise this issue at any point during the
                                                                                          7
                                   1   administrative proceedings. Although he was not represented by an attorney during the

                                   2   administrative proceedings, Harper was represented by a non-attorney representative, Dr.

                                   3   McCaskell, and the Commissioner makes a number of arguments that Shaibi “can and should

                                   4   apply equally to non-attorney representatives.” Opp’n 4-5.

                                   5          The court need not resolve the issue of whether Shaibi’s ruling applies where a claimant

                                   6   was represented by a non-attorney representative during administrative proceedings, because even

                                   7   if Harper did not waive the issue, his argument that the ALJ erred in relying on the VE’s testimony

                                   8   is not persuasive. A VE’s testimony constitutes substantial evidence supporting an ALJ’s

                                   9   decision, and a VE’s “recognized expertise provides the necessary foundation for his or her

                                  10   testimony.” Bayliss v. Barnhart, 427 F.3d 1211, 1217-18 (9th Cir. 2005). Harper’s argument is

                                  11   that the VE improperly used an aggregated occupational group job number and used it to describe

                                  12   the single sandwich-board carrier position. However, he offers no evidence that the VE did so,
Northern District of California
 United States District Court




                                  13   pointing only to the fact that the May 2013 BLS job number for the demonstrators and product

                                  14   promoters occupational group (75,790) is similar to the number of jobs the VE testified exist in the

                                  15   national economy for the sandwich-board carrier occupation (76,800). Without more, Harper’s

                                  16   argument is speculation. At most, he offers an alternative opinion regarding the job numbers, but

                                  17   Harper is not a vocational expert and is not qualified to assess BLS statistics or other job statistics,

                                  18   and he provides no expert opinion interpreting the data he offers. See, e.g., Munroe v. Colvin, No.

                                  19   13-cv-03897-MEJ, 2014 WL 6660369, at *5, 9-10 (N.D. Cal. Nov. 24, 2014) (rejecting challenge

                                  20   to VE’s testimony regarding number of jobs existing nationally, noting that “even assuming that

                                  21   there is any relevance to Plaintiff’s conclusions, she is not the vocational expert, and there is no

                                  22   indication that she is qualified to assess such data. Further, Plaintiff has presented no authority

                                  23   establishing that the Court should accept her version of job availability over that of the

                                  24   unchallenged testimony of the vocational expert.”).

                                  25          The cases Harper rely on are distinguishable. See Reply 8. In Haile v. Commissioner

                                  26   Social Security Administration, No. 3:14-cv-01996-HZ, 2016 WL 614428, at *7 (D. Or. Feb. 14,

                                  27   2016), the court held that the VE’s job numbers testimony did not constitute substantial evidence

                                  28   upon which the ALJ could rely where the VE “candidly admitted” on cross examination “that he
                                                                                          8
                                   1   did not know whether the data he relied upon was an accurate portrayal of the number of jobs

                                   2   available that [the plaintiff] could perform.” In Darling v. Colvin, No. EDCV 13-266 JC, 2013

                                   3   WL 4768038, at *4 (C.D. Cal. Sept. 4, 2013), the VE testified on cross examination that he used a

                                   4   software program called “Job Browser Pro” as “the basis of [his employment] numbers.” When

                                   5   the plaintiff’s attorney attempted to question him about whether “his job number estimates

                                   6   represented totals for the particular ‘DOT number’ as opposed to ‘the entire code,’” the ALJ

                                   7   interrupted the line of questioning. Id. Following the hearing, the attorney submitted to the ALJ

                                   8   reports from the Job Browser Pro software program that suggested that the numbers the VE

                                   9   provided at the hearing “erroneously pertained to entire Occupational Employment Survey . . .

                                  10   statistical groups rather than the individual representative occupations encompassed therein.” Id.

                                  11   at *5. The court held that the VE’s testimony could not serve as substantial evidence supporting

                                  12   the ALJ’s determination at step five. Id. at *6.
Northern District of California
 United States District Court




                                  13          In contrast with Haile and Darling, Harper offers no evidence to support his claim that the

                                  14   VE’s testimony was inaccurate or unreliable. His speculation about the existence of an alternative

                                  15   number of available jobs does not warrant remand. See Thomas v. Barnhart, 278 F.3d 947, 954

                                  16   (9th Cir. 2002) (“Where the evidence is susceptible to more than one rational interpretation, one of

                                  17   which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”). The court concludes

                                  18   that substantial evidence supported the ALJ’s step five determination as to the occupation of

                                  19   sandwich-board helper.

                                  20          C.      Office Helper
                                  21          The ALJ also relied on the VE’s testimony that an individual with Harper’s RFC is capable

                                  22   of performing the job of office helper, which requires a GED reasoning level of two. DOT

                                  23   239.567-010, Office Helper, 1991 WL 672232. GED level two requires that an individual

                                  24   “[a]pply commonsense understanding to carry out detailed but uninvolved written or oral

                                  25   instructions. Deal with problems involving a few concrete variables in or from standardized

                                  26   situations.” Id.

                                  27          Harper argues that the ALJ’s determination that his RFC limits him to jobs involving “1 to

                                  28   2-step tasks” precludes him from performing a job that is described in the DOT as requiring a
                                                                                          9
                                   1   reasoning level of two, citing Rounds v. Commissioner Social Security Administration, 807 F.3d

                                   2   996, 1003 (9th Cir. 2015). See A.R. 16. In Rounds, the ALJ determined that the plaintiff’s RFC

                                   3   limited her to performing work involving one- and two-step tasks and concluded that she was not

                                   4   disabled because she could perform three jobs that exist in significant numbers in the national and

                                   5   local economy. Id. at 1001. Each of the three jobs the VE identified required the ability to

                                   6   perform GED level two reasoning. Id. at 1002. The Ninth Circuit held that the ALJ erred in

                                   7   failing to resolve the “apparent conflict” between the plaintiff’s RFC limiting her to one- and two-

                                   8   step instruction work and “the demands of Level Two reasoning, which requires a person to

                                   9   ‘[a]pply commonsense understanding to carry out detailed but uninvolved written or oral

                                  10   instructions.’” Id. at 1003. The court noted the “close” and “obvious” similarity between a

                                  11   limitation to one- and two-step instruction work and Level One reasoning, which “requires a

                                  12   person to apply ‘commonsense understanding to carry out simple one- or two-step instructions.’”
Northern District of California
 United States District Court




                                  13   Id. Further, the court held that the ALJ’s failure to resolve the conflict was not harmless,

                                  14   explaining that “the ALJ did not merely restrict [the plaintiff] to ‘simple’ or ‘repetitive’ tasks,” but

                                  15   instead “expressly limited her to ‘one to two step tasks,” without providing any explanation “as to

                                  16   why the VE or the ALJ may have believed that [the plaintiff’s] specific limitation to ‘one to two

                                  17   step tasks’ should not be taken at face value.” Id.

                                  18          Here, the ALJ limited Harper to work involving “1 to 2-step tasks,” but failed to address

                                  19   the conflict between his RFC and the demands of the office helper job. At the hearing, the ALJ

                                  20   asked the VE if his testimony was “in accordance with the DOT, it’s [sic] companion publications

                                  21   and [his] professional experience.” A.R. 60. The VE responded “yes,” but the ALJ never asked

                                  22   the VE to explain the apparent inconsistency between the Level Two reasoning office helper job

                                  23   and Harper’s RFC.

                                  24          While acknowledging Rounds, the Commissioner argues that “the record as a whole

                                  25   indicates that Plaintiff could perform work as an office helper,” describing evidence that she

                                  26   claims shows that Harper has no “notable cognitive or adaptive restrictions” that would preclude

                                  27   him from performing Level Two reasoning jobs. Opp’n 7-8. However, the ALJ herself made no

                                  28   such finding in the opinion. “Long-standing principles of administrative law require [this court] to
                                                                                         10
                                   1   review the ALJ’s decision based on the reasoning and factual findings offered by the ALJ—not

                                   2   post hoc rationalizations that attempt to intuit what the adjudicator may have been thinking.” Bray

                                   3   v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225-26 (9th Cir. 2009) (citation omitted). “A

                                   4   clear statement of the agency’s reasoning is necessary because [the court] can affirm the agency’s

                                   5   decision to deny benefits only on the grounds invoked by the agency.” Brown-Hunter v. Colvin,

                                   6   806 F.3d 487, 492 (9th Cir. 2015).

                                   7          The court concludes that the ALJ’s finding that Harper could work as an office helper is

                                   8   not supported by substantial evidence. However, as discussed above, substantial evidence

                                   9   supported the ALJ’s determination that Harper could perform the sandwich-board carrier

                                  10   occupation. Accordingly, the ALJ’s error with respect to the office helper occupation is harmless

                                  11   as it is “inconsequential to the ultimate nondisability determination,” Tommasetti, 533 F.3d at

                                  12   1038 (quotation omitted), since an ALJ need only identify one occupation that a claimant must be
Northern District of California
 United States District Court




                                  13   able to perform. See 20 C.F.R. § 404.1566(b) (“Work exists in the national economy when there

                                  14   is a significant number of jobs (in one or more occupations) having requirements which you are

                                  15   able to meet with your physical or mental abilities and vocational qualifications.” (emphasis

                                  16   added)).

                                  17   IV.    CONCLUSION
                                  18          For the foregoing reasons, Harper’s motion for summary judgment is denied. The

                                  19   Commissioner’s motion for summary judgment is granted.
                                                                                                             ISTRIC
                                                                                                        TES D      TC
                                  20                                                                  TA
                                                                                                                            O
                                                                                                 S




                                                                                                                             U
                                                                                                ED




                                  21          IT IS SO ORDERED.
                                                                                                                              RT




                                                                                                                       DERED
                                                                                            UNIT




                                                                                                             O OR
                                  22   Dated: December 14, 2018
                                                                                                     IT IS S
                                                                                                                                    R NIA




                                                                                       ______________________________________
                                  23
                                                                                                    Donna M. Ryu
                                                                                                                          u
                                                                                                                 a M. Ry Judge
                                                                                            NO




                                                                                                 United States nMagistrate
                                  24                                                                          o    n
                                                                                                      Judge D
                                                                                                                                    FO
                                                                                              RT




                                                                                                                                LI




                                  25
                                                                                                     ER
                                                                                                H




                                                                                                                            A




                                                                                                          N                     C
                                  26                                                                                        F
                                                                                                              D IS T IC T O
                                                                                                                    R
                                  27

                                  28
                                                                                       11
